UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) ELAYAWAY, INC. (Name of Issuer) COMMON STOCK, $. (Title of Class of Securities) (CUSIP Number) February 27, 2013 (DATE OF EVENT WHICH REQUIRES FILING OF THIS STATEMENT) Check the appropriate box to designate the rule pursuant to which this Schedule is filed:x Rule 13d-1(c) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following page(s) Page 1 of5 Pages CUSIP No. 284169109 13G Page 2 of5 Pages 1. NAMES OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Momona Capital LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)o (b) o 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION New York 5.SOLE VOTING POWER, NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON – 76,422,857 Common Stock 6.SHARED VOTING POWER - None 7.SOLE DISPOSITIVE POWER – 76,422,857 shares of Common Stock 8.SHARED DISPOSITIVE POWER – None 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 76,422,857 shares of Common Stock 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.78% 12.TYPE OF REPORTING PERSON CO CUSIP No. 284169109 13G Page3 of5 Pages ITEM 1 (a) NAME OF ISSUER: Elayaway, Inc. ITEM 1 (b) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 1650 Summit Lake Drive, Suite 103, Tallahassee, FL 32317 ITEM 2 (a) NAME OF PERSON FILING: Momona Capital LLC ITEM 2 (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: 150 Central Park South, 2nd Floor, New York, NY 10019 ITEM 2 (c) CITIZENSHIP: New York ITEM 2 (d) TITLE OF CLASS OF SECURITIES: Common Stock, $.001 par value ITEM 2 (e) CUSIP NUMBER: 284169109 ITEM 3IF THIS STATEMENT IS FILED PURSUANT TO RULE 13D-1(B) OR 13D-2(B):Not applicable ITEM 4OWNERSHIP (a) AMOUNT BENEFICIALLY OWNED: 76,422,857 Shares of Common Stock (b) PERCENT OF CLASS: 8.78% (c) NUMBER OF SHARES AS TO WHICH SUCH PERSON HAS: (i)SOLE POWER TO VOTE OR DIRECT THE VOTE 76,422,857 Shares (ii)SHARED POWER TO VOTE OR DIRECT THE VOTE 0 Shares (iii) SOLE POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF 76,422,857 Shares (iv) SHARED POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF 0 Shares CUSIP No. 284169109 13G Page4 of5 Pages ITEM 5OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable ITEM 6OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable ITEM 7IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable ITEM 8IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF A GROUP Not applicable ITEM 9NOTICE OF DISSOLUTION OF GROUP Not applicable CUSIP No. 284169109 13G Page5 of5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 27, 2013 (Date) /s/Arie Rabinowitz (Signature) Arie Rabinowitz, President (Name/Title)
